 Case 2:20-cv-00981-JS-SIL Document 8 Filed 05/15/20 Page 1 of 9 PageID #: 38



UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK
----------------------------------X
ANDREW HARDY-GRAHAM,

                       Plaintiff,
                                                MEMORANDUM & ORDER
           -against-                            20-CV-0981(JS)(SIL)

KEITH LAWSTON, BARBARA WILSON,
JOHN DOE, JANE DOE, SOUTHAMPTON
JUSTICE COURT, SOUTHAMPTON TOWN
POLICE DEPT.,
                    Defendants.
----------------------------------X
APPEARANCES
For Plaintiff:      Andrew Hardy-Graham, pro se
                    836 Davis Avenue
                    Uniondale, New York 11553

For Defendants:        No appearances.

SEYBERT, District Judge:

           By Order dated April 10, 2020, the Court denied the

application of pro se plaintiff Andrew Hardy-Graham (“Plaintiff”)

to proceed in forma pauperis without prejudice and with leave to

renew upon completion of the AO 239 (“Long Form”) within fourteen

(14) days from the date of the Order.           (See Order, D.E. 5.)       On

April 27, 2020, Plaintiff filed the Long Form in forma pauperis

application together with an Amended Complaint.             (See IFP Mot.,

D.E. 6; Am. Compl., D.E. 7.)        Albeit untimely, the Court accepts

it for filing.

           Upon    review    of   the   Long   Form   in   forma    pauperis

application, the Court finds that Plaintiff is qualified, by his

financial status, to proceed without prepayment of the filing fee.
    Case 2:20-cv-00981-JS-SIL Document 8 Filed 05/15/20 Page 2 of 9 PageID #: 39



Accordingly, Plaintiff’s application to proceed in forma pauperis

is     GRANTED,     but   the     Amended    Complaint        is        DISMISSED      WITHOUT

PREJUDICE PURSUANT TO 28 U.S.C. § 1915(e)(2)(B) AND RULE 8 OF THE

FEDERAL RULES OF CIVIL PROCEDURE.                 PLAINTIFF IS GRANTED LEAVE TO

FILE A SECOND AMENDED COMPLAINT THAT COMPLIES WITH THIS ORDER AND

RULE 8 WITHIN THIRTY (30) DAYS FROM THE DATE OF THIS MEMORANDUM

AND ORDER.        Plaintiff is warned that if a Second Amended Complaint

is not timely filed and/or fails to contain a short and plain

statement of the claim, the Court may dismiss this action with

prejudice.

                                THE AMENDED COMPLAINT1

              The    Amended      Complaint      is    submitted          on    the    Court’s

general civil complaint form and is brief.                          Plaintiff names as

defendants Keith Lawston, Barbara Wilson, John Doe, Jane Doe, the

Southampton        Justice      Court,     and   the    Southampton             Town    Police

Department        (collectively,      “Defendants”)           and       alleges       that   his

claims      are   brought       pursuant    to   42    U.S.C.       §    1983    to    redress

deprivations        of    his    sixth,    eighth,      and    fourteenth          amendment

rights.       Plaintiff also alleges that his claims arise under 28




1
 Excerpts from the Complaint are reproduced here exactly as they
appear in the original. Errors in spelling, punctuation, and
grammar have not been corrected or noted.


                                             2
 Case 2:20-cv-00981-JS-SIL Document 8 Filed 05/15/20 Page 3 of 9 PageID #: 40



U.S.C. § 455, 18 U.S.C. §§ 1510, 1512, 1519, and C.P.L.R. § 213 as

well as “Prison Reform Laws 466 US 668.”          (Am. Compl. ¶ II.A.) In

its entirety, Plaintiff’s Statement of Claim alleges:

           I was given permission to (A) use a restroom
           & (B) defend myself in a court of law. I was
           later prevented from fulfilling my goals. I
           was convicted of a crime, subject to cruel and
           unusual punishment and the consequences linger
           and have not alternative relief.

(Am. Compl. ¶ III.)      For relief, Plaintiff seeks to recover three

million dollars for “loss of wages, loss of access, make things

right in damages” as well as a written and verbal apology, and

that the Defendants be stripped of their “badge or gavel” as well

as unspecified “training and prisoner restroom reform.”

(Am. Compl. ¶¶ II.3, IV.)

                                DISCUSSION

I.    In Forma Pauperis Application

           Upon review of Plaintiff’s declaration in support of his

application to proceed in forma pauperis, the Court determines

that the Plaintiff’s financial status qualifies him to commence

this action without prepayment of the filing fees.            See 28 U.S.C.

§ 1915(a)(1).    Therefore, Plaintiff’s request to proceed in forma

pauperis is GRANTED.

II.   Standard of Review

           Section 1915 of Title 28 requires a district court to


                                      3
 Case 2:20-cv-00981-JS-SIL Document 8 Filed 05/15/20 Page 4 of 9 PageID #: 41



dismiss an in forma pauperis complaint if the action is frivolous

or malicious, fails to state a claim upon which relief may be

granted, or seeks monetary relief against a defendant who is immune

from such relief.         See 28 U.S.C. § 1915(e)(2)(B)(i)-(iii).         The

Court is required to dismiss the action as soon as it makes such

a determination.

             Courts are obliged to construe the pleadings of a pro se

plaintiff liberally.        See Sealed Plaintiff v. Sealed Defendant,

537 F.3d 185, 191 (2d Cir. 2008); McEachin v. McGuinnis, 357 F.3d

197,   200   (2d   Cir.    2004).   However,    a   complaint    must   plead

sufficient facts to “state a claim to relief that is plausible on

its face.”     Bell Atl. Corp. v. Twombly, 550 U.S. 544, 570, 127 S.

Ct. 1955, 1974, 167 L. Ed. 2d 929 (2007).             “A claim has facial

plausibility when the plaintiff pleads factual content that allows

the court to draw the reasonable inference that the defendant is

liable for the misconduct alleged.”          Ashcroft v. Iqbal, 556 U.S.

662, 678, 129 S. Ct. 1937, 173 L. Ed. 2d 868 (2009) (citations

omitted).     The plausibility standard requires “more than a sheer

possibility that a defendant has acted unlawfully.”             Id. at 678;

accord Wilson v. Merrill Lynch & Co., 671 F.3d 120, 128 (2d Cir.

2011).   While “‘detailed factual allegations’” are not required,

“[a] pleading that offers ‘labels and conclusions’ or ‘a formulaic



                                      4
 Case 2:20-cv-00981-JS-SIL Document 8 Filed 05/15/20 Page 5 of 9 PageID #: 42



recitation of the elements of a cause of action will not do.’”

Iqbal, 556 U.S. at 678 (quoting Twombly, 550 U.S. at 555).

III.   Rule 8 of the Federal Rules of Civil Procedure

           Pursuant to Rule 8(a)(2) of the Federal Rules of Civil

Procedure, a pleading must contain “a short and plain statement of

the claim showing that the pleader is entitled to relief.”               FED.

R. CIV. P. 8(a)(2); Swierkiewicz v. Sorema, N.A., 534 U.S. 506,

512, 122 S. Ct. 992, 152 L. Ed. 2d 1 (2002).          This short and plain

statement must be “sufficient to give the defendants fair notice

of what the plaintiff’s claim is and the grounds upon which it

rests.”    Jones v. Nat’l Commc’ns and Surveillance Networks, 266

F. App’x 31, 32 (2d Cir. 2008) (internal quotation marks and

citations omitted) (unpublished opinion).           “The statement should

be plain because the principal function of pleadings under the

Federal Rules is to give the adverse party fair notice of the claim

asserted so as to enable him to answer and prepare for trial.”

Salahuddin v. Cuomo, 861 F.2d 40, 42 (2d Cir. 1988).

           Rule 8 of the Federal Rules of Civil Procedure also

requires that “[e]ach allegation must be simple, concise, and

direct.”    FED. R. CIV. P. 8(d)(1).        Indeed, pleadings must give

“‘fair notice of what the plaintiff’s claim is and the grounds

upon which it rests’” in order to enable the opposing party to



                                      5
 Case 2:20-cv-00981-JS-SIL Document 8 Filed 05/15/20 Page 6 of 9 PageID #: 43



answer and prepare for trial, and to identify the nature of the

case.    Dura Pharms., Inc. v. Broudo, 544 U.S. 336, 346, 125 S. Ct.

1627, 1643, 161 L. Ed. 2d 577 (2005) (quoting Conley v. Gibson,

335 U.S. 41, 47, 78 S. Ct. 99, 2 L. Ed. 2d 80 (1957), overruled in

part on other grounds by Twombly, 550 U.S. at 544)).

            Under the now well-established Iqbal/Twombly standard,

a complaint satisfies Rule 8 only if it contains enough allegations

of fact to state a claim for relief that is “plausible on its

face.”    Twombly, 550 U.S. at 570; Iqbal, 556 U.S. at 678.              This

“plausibility standard” is governed by “[t]wo working principles.”

Iqbal, 556 U.S. at 670, 678; accord Harris v. Mills, 572 F.3d 66,

71-72 (2d Cir. 2009).       First, although the Court must accept all

allegations    as   true,   this   “tenet”   is   “inapplicable    to   legal

conclusions;@ thus, “[t]hreadbare recitals of the elements of a

cause of action, supported by mere conclusory statements, do not

suffice,” Iqbal, 556 U.S. at 678; see also Twombly, 550 U.S. at

555, 557 (a pleading that offers “labels and conclusion” or “naked

assertion[s]” devoid of “further factual enhancement” does not

satisfy Rule 8).     Second, only complaints that state a “plausible

claim for relief” can survive a motion to dismiss.                Iqbal, 556

U.S. at 679.        Determining whether a complaint does so is “a

context-specific task that requires the reviewing court to draw on



                                      6
 Case 2:20-cv-00981-JS-SIL Document 8 Filed 05/15/20 Page 7 of 9 PageID #: 44



its judicial experience and common sense.”            Id.; accord Harris,

572 F.3d at 72.

           “When a complaint does not comply with the requirement

that it be short and plain, the court has the power, on its own

initiative or in response to a motion by the defendant, to strike

any portions that are redundant or immaterial . . . or to dismiss

the complaint.”      Salahuddin, 861 F.2d at 42; see also Shomo v.

State of N.Y., 374 F. App’x 180, 182 (2d Cir. 2010) (unpublished

opinion) (“a court has the power to dismiss a complaint that is

‘prolix’ or has a ‘surfeit of detail’”).

VI.   Application

           Here, as is readily apparent, Plaintiff’s Complaint does

not comport with the pleading requirements of Rule 8.           Plaintiff’s

sparse Amended Complaint is bereft of any facts in support of his

claims.   Because the Complaint does not include “a short and plain

statement of the claim showing that the pleader is entitled to

relief”, it is DISMISSED WITHOUT PREJUDICE pursuant to 28 U.S.C.

§ 1915(e)(2)(B) and Federal Rule of Civil Procedure 8.

           However,     in   light   of   Plaintiff’s     pro   se   status,

Plaintiff is GRANTED LEAVE TO FILE A SECOND AMENDED COMPLAINT IN

ACCORDANCE WITH RULE 8 AND THIS MEMORANDUM AND ORDER WITHIN THIRTY

(30) DAYS FROM THE DATE OF THIS MEMORANDUM AND ORDER.            The Amended



                                      7
 Case 2:20-cv-00981-JS-SIL Document 8 Filed 05/15/20 Page 8 of 9 PageID #: 45



Complaint shall be clearly labeled “Second Amended Complaint” and

shall bear docket number 20-CV-0981(JS)(SIL).                Plaintiff is warned

that   no   extensions    of    this    deadline     will    be   granted    absent

extraordinary     circumstances        and    that   if     the   Second    Amended

Complaint is not timely filed and/or fails to contain a short and

plain statement of the claim or if the allegations are not simple,

concise, and direct, the Court may dismiss this action with

prejudice.     Plaintiff may continue to name individuals as “John

Doe” or “Jane Doe” if he does not now know their identities.

However, Plaintiff must include some factual allegations relating

to the acts or omissions of such individuals giving rise to his

claims as well as some descriptive information, including when and

where such acts or omissions occurred so that their identities may

be ascertained.         If Plaintiff does not file a Second Amended

Complaint within the time allowed, judgment shall enter without

further notice.

                                     CONCLUSION

             For the reasons set forth above, Plaintiff’s application

to proceed in forma pauperis (D.E. 6) is GRANTED, however the

Amended     Complaint    is    sua   sponte    DISMISSED      WITHOUT      PREJUDICE

pursuant to 28 U.S.C. § 1915(e)(2)(B) and Federal Rule of Civil

Procedure 8.     However, Plaintiff is GRANTED LEAVE TO FILE A SECOND



                                         8
 Case 2:20-cv-00981-JS-SIL Document 8 Filed 05/15/20 Page 9 of 9 PageID #: 46



AMENDED COMPLAINT in accordance with Rule 8 and this Memorandum

and Order.    The Amended Complaint shall be clearly labeled “Second

Amended Complaint”, shall bear docket number 20-CV-0981(JS)(SIL),

and shall be filed within thirty (30) days of the date of this

Memorandum and Order.

             Plaintiff is warned that no extensions of this deadline

will be granted absent extraordinary circumstances and that if the

Second Amended Complaint is not timely filed and/or fails to

contain a short and plain statement of the claim, the Court may

dismiss this action with prejudice.           Any Amended Complaint will

be screened pursuant to 28 U.S.C. § 1915.           If Plaintiff does not

file an Amended Complaint within the time allowed, judgment shall

enter without further notice.

             The Court certifies pursuant to 28 U.S.C. § 1915(a)(3)

that any appeal from this Order would not be taken in good faith

and therefore in forma pauperis status is DENIED for the purpose

of any appeal.     See Coppedge v. United States, 369 U.S. 438, 444-

45, 82 S. Ct. 917, 8 L. Ed. 2d 21 (1962).

             The Clerk of the Court is further directed to mail a

copy of this Memorandum and Order to the pro se Plaintiff.

                                          SO ORDERED.

Dated: May   15   , 2020                   /s/ JOANNA SEYBERT
       Central Islip, New York            Joanna Seybert, U.S.D.J.


                                      9
